Citation Nr: 1030970	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-24 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for chronic neck pain with 
radicular symptoms down the right arm, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) prior to December 1, 
2004.

3.  Entitlement to an earlier effective date for the grant of 
special monthly compensation for loss of use of creative organ.

4.  Entitlement to a rating in excess of 20 percent from May 10, 
2005, to August 24, 2007, and in excess of 40 percent beginning 
August 24, 2007, for chronic low back pain, collapsed vertebræ at 
T-11 and T-12, with radicular symptoms.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1975, and from December 1990 to May 1991 in support of Operation 
Desert Shield/Desert Storm.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a November 1992, a July 2005, and a November 2008 
rating decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).  The November 1992 rating decision granted service 
connection for a cervical spine disability and assigned a 20 
percent rating.  The July 2005 rating decision granted 
entitlement to a TDIU with an effective date of December 1, 2004, 
and denied the Veteran's claim for a rating greater than 20 
percent for his service-connected low back disability.  The 
November 2008 rating decision granted entitlement to special 
monthly compensation based on loss of use of creative organ, with 
an effective date of September 22, 2006.  

In an April 2009 rating decision the RO granted an earlier 
effective date of January 2, 2002, for the grant of special 
monthly compensation for loss of use of creative organ.  

The Board notes that a February 2009 Supplemental Statement of 
the Case included the issue of an earlier effective date for 
service connection for coronary artery disease; however, that 
issue is not on appeal.

The issues of entitlement to an earlier effective date for 
special monthly compensation for loss of use of creative organ 
and entitlement to an increased rating for a chronic low back 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.
FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, in 
correspondence dated in December 2000, the Veteran withdrew his 
appeal for an increased rating for chronic neck pain with 
radicular symptoms down the right arm.

2.  The Veteran did not have a single disability rated at 40 
percent or higher, and he was not unemployable, prior to December 
1, 2004.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the 
claim of an increased rating for chronic neck pain with radicular 
symptoms have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The schedular requirements for a grant of a TDIU were not met 
prior to December 1, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for an earlier effective date for a TDIU, the VCAA 
notice requirements are the type of evidence needed to 
substantiate the claim; namely, that the effective date will be 
the latter of the date of claim or the date entitlement arose.

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In this case the Veteran's appeal for an earlier effective date 
stems from the initial grant of a TDIU.  Courts have held that 
once, as here, the original claim is granted, additional notice 
is not required, and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA treatment records have been obtained 
and associated with the claims file, as well as a letter from the 
Veteran's employer and his Social Security disability award 
letter.

The Veteran has not identified any additional evidence pertinent 
to the claim, and the Board is not otherwise aware of any 
relevant evidence that has not been associated with the claims 
file.  As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran is required 
to comply with the duty to assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating, neck pain

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Appellant.  38 C.F.R. § 20.204.

In correspondence dated December 2, 2000, prior to a promulgation 
of a Board decision, the Veteran withdrew his pending appeal for 
an increased rating for his service-connected neck pain 
disability.  Accordingly, the Board does not have jurisdiction to 
review the claim and it is dismissed.  38 U.S.C.A. § 7105. 

II.  Earlier effective date, TDIU

Facts

In an October 2000 rating decision the RO denied individual 
unemployability on the grounds that the Veteran had not been 
found unable to secure or follow substantially gainful employment 
as a result of service-connected disabilities.  At that time the 
Veteran had a combined rating of 70 percent for chronic neck and 
back pain, chronic prostatitis, and bilateral hearing loss.  The 
Veteran filed a notice of disagreement, but did not file a 
substantive appeal.

VA psychiatric care records dated in February 2000 described the 
Veteran as "self employed as a real estate agent," and as 
helping his wife, part time, in her dry cleaning establishment.  

In an August 2002 rating decision the Veteran was granted service 
connection for diabetes mellitus with erectile dysfunction, and 
service connection for bilateral peripheral neuropathy.  His 
service-connected back and neck disabilities were each decreased 
to 20 percent.  The rating for his service-connected prostatitis 
remained at 20 percent.  The combined total rating was 80 percent 
effective July 9, 2001, and 70 percent beginning January 2, 2002.  

During a March 2003 VA PTSD examination, the Veteran reported 
that he normally worked driving a big-rig across country, but had 
not worked for the past three to four weeks because he had fallen 
and broken his arm.

In April 2004 the Veteran reported to a VA emergency room 
secondary to foot pain.  During the visit he reported that he 
worked as a truck driver.  

In May 2004 the Veteran reported to a VA emergency room secondary 
to back pain.   He reported that he had sustained an injury to 
his back while loading his big rig some 10 days earlier.

In November 2004 the Veteran called a VA medical center for 
advice on what to do if he were driving and experienced vertigo.  
During the conversation he averred that he was a long distance 
trucker, and said that he would set up an appointment "for the 
beginning of December when he [was] back from [his] current 
job."  

Subsequent treatment records in November 2004 document him as 
reporting that he was "employed as a long distance truck driver, 
will usually drive for several days a time, several hundred miles 
per day."  A November 16, 2004, VA treatment record adds as 
follows:

Patient is requesting a release from his 
employment times one week and states he 
"needs to document that he is having back 
problems."

The respective treatment plan noted that the Veteran was 
"released from employment of driving trucks times one week."

During a December 2004 physical examination at a VA facility, the 
Veteran reported that he was unable to stand or walk greater than 
five minutes at a time secondary to back pain.  He said that he 
was a truck driver, and averred that he had "difficulty with the 
strength of his lower extremities with applying the brakes."  
The physician remarked as follows:

The patient has exacerbation of his chronic 
back pain.   . . . [He] is excused from 
work duty.  The patient is unable to 
perform work at least for the next two 
months.

A VA treatment record dated December 6, 2004, notes that the 
Veteran was "a truck driver and drives for long periods of 
time."  The provider recommended that he refrain from truck 
driving until his next evaluation.

In April 2005 the Veteran filed a new claim for a TDIU.  In a 
July 2005 rating decision the claim was denied, and the Veteran 
appealed.  

In September 2005, the Veteran wrote as follows: "req[uest] 
unemployability from work - long distance truck driver Class A 
Commercial Lic . . . been off duty status for 9 months."

In a letter dated in October 2005, the Veteran's employer wrote 
that the Veteran had "chosen to terminate" his employment 
contract effective October 18, 2005.

In a May 2006 rating decision the Veteran was granted entitlement 
to TDIU effective December 1, 2004.

In correspondence dated in August 2006, the Veteran wrote that he 
had just gotten approved for Social Security disability benefits.  
A July 2006 Social Security award letter confirms that the 
Veteran was granted Social Security disability "beginning 
December 2005."

In July 2010 the Veteran submitted copies of the May 10, 2010, 
and May 24, 2010, edition of the "ArmyTimes OFFduty" newspaper.  
He also submitted a packet of documents, including photocopies of 
active duty and Reserve service personnel records, including 
copies of his DD-214s and his January 1995 National Guard 
Separation document (NGB Form 22); photocopies of active duty 
treatment records; photocopies of Reserve treatment records; a 
photocopy of a May 2006 and a November 2008 rating decision; a 
photocopy of a February 2009 Supplemental Statement of the Case; 
a photocopy of a February 2009 letter from VA regarding a notice 
of disagreement; a photocopy of February 2009 statement from the 
Veteran regarding his arm and back; and a photocopy of a November 
2009 letter from VA regarding the Veteran's pension indebtedness.  
Although the Veteran did not waive review of this evidence by the 
agency of original jurisdiction, the Board notes that this 
evidence is not germane to the issues decided herein; namely, the 
Veteran's withdrawal of his claim for an increased rating for a 
neck disability, and his appeal for an earlier effective date for 
grant of TDIU.  Remand for review of this evidence by the agency 
of original jurisdiction is not therefore warranted.  See 38 
C.F.R. § 20.1304(c) (providing for the referral of "pertinent" 
evidence to the agency of original jurisdiction, and providing 
that "Evidence is not pertinent if it does not relate to or have 
a bearing on the appellate issue or issues.")

Legal Criteria  

A total disability rating for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  
The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has stated 
that the term "substantially gainful occupation" as used in 38 
C.F.R. § 4.16(b), "refers to, at a minimum, the ability to earn 
a living wage."  Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  
A determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that person's 
abilities and his employment history.  See Faust v. West, 13 Vet. 
App. 342, 355 (2000), citing Gleicher v. Derwinski, 2 Vet. App. 
26, 28 (1991).

Although the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in detail, 
every piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  

The effective date of the award of an increase in compensation is 
either the date of claim, in this case, April 2005, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o).  The exception to the rule allows for the 
earliest date as of which it was factually ascertainable that an 
increase in disability had occurred if the claim was received 
within 1 year from such date, in this case that is, a date not 
earlier than April 2004; otherwise, the effective date is the 
date of receipt of the claim.

Analysis

Preliminarily, the Board notes that the unappealed October 2000 
rating decision, which denied entitlement to TDIU, is final.  See 
38 C.F.R. § 3.104.  As there is no prior unadjudicated claim for 
TDIU, the earliest possible effective date for the grant of TDIU 
is April 2004, which is one year prior to the April 2005 claim 
for TDIU.  38 C.F.R. § 3.400(o).  

From April to December, 2004, the Veteran had the following 
service-connected disabilities:

  RATING	  DISABILITY 

20 percent	chronic neck pain with radicular symptoms of 
right arm
20 percent	chronic prostatitis
20 percent	diabetes mellitus with erectile dysfunction 
20 percent	chronic low back pain, collapsed vertebræ at T-11 
and T-12 with radicular symptoms
10 percent	peripheral neuropathy, right lower extremity
10 percent	peripheral neuropathy, left lower extremity
0 percent	bilateral hearing loss 

Although the Veteran had a combined rating for compensation of 70 
percent, he did not have at least one disability rated at 40 
percent or higher.  Consequently, the minimum percentage rating 
threshold requirement for individual unemployability was not met 
prior to December 1, 2004.  38 C.F.R. § 4.16(a).  In addition, 
there is no evidence of unemployability prior to December 1, 
2004.  

By the Veteran's own admission to VA treatment providers, 
including emergency treatment providers in 2003 and 2004, he was 
employed as a cross county big rig driver from April 2004 until 
December 2004.  In fact, his avowal in September 2005 as being in 
off-duty status for the previous 9 months supports the RO's grant 
of TDIU, effective December 1, 2004, since 9 months prior to 
September 2005 would have been no earlier than December 2004.  
Although the Veteran apparently injured his service-connected low 
back while unloading his truck in May 2004, medical treatment 
providers only authorized a one-week absence from work prior to 
December 1, 2004, which belies a finding of unemployability.  See 
Van Hoose, 4 Vet. App. 361.  In this regard the Board notes that 
mere absence from work does not connote unemployability.  In 
addition, in October 2005, the Veteran's employer wrote that the 
Veteran voluntarily terminated his employment that month.  The 
Board also finds significant the fact that the Social Security 
Administration did not find the Veteran to be disabled, and ergo, 
unemployable, prior to December 2005.  See, e.g., 38 C.F.R. § 3.3 
(providing that a Social Security determination of disability is 
probative evidence of whether a Veteran is permanently and 
totally disabled for VA purposes).  Accordingly, as there is 
overwhelming evidence that the Veteran was not unemployable prior 
to December 1, 2004 (including the Veteran's repeated disclosure 
to treatment providers in 2004 that he was employed), an 
effective date prior to December 1, 2004, for the grant of a TDIU 
rating is not warranted.  




ORDER

The appeal as entitlement to an increased rating for chronic neck 
pain with radicular symptoms down the right arm, currently 
evaluated as 30 percent disabling, is dismissed.

An effective date prior to December 1, 2004, for the grant of a 
TDIU rating is denied.


REMAND

A stated before, in July 2006 the Veteran was granted Social 
Security disability benefits, effective December 2005, during the 
appeal period for the Veteran's claim for an increased rating for 
his low back disability.  Before deciding the issue of an 
increased rating for a low back disability, further evidentiary 
development of the record is needed under the duty to assist.  
38 C.F.R. § 3.159.  A statement of the case regarding the 
Veteran's appeal for an earlier effective date for loss of use of 
creative organ must also be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Social Security 
Administration and request a copy of all 
medical records compiled pursuant to the 
Veteran's Social Security disability 
benefits.  If the requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  

2.  On completion of the requested 
development, adjudicate the claim of a 
rating in excess of 20 percent from May 10, 
2005, to August 24, 2007; and in excess of 
40 percent beginning August 24, 2007, for 
chronic low back pain, collapsed vertebræ 
at T-11 and T-12, with radicular symptoms.  
Then, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.  

3.  Furnish the Veteran a statement of the 
case on the issue of an earlier effective 
date for the grant of special monthly 
compensation for loss of use of a creative 
organ.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (Where a notice of 
disagreement has been filed with regard to 
an issue, and a statement of the case has 
not been issued, the appropriate Board 
action is to remand the issue to the RO for 
issuance of a statement of the case).  In 
order to perfect an appeal of the issue, 
the Veteran must timely file a substantive 
appeal, following the issuance of the 
statement of the case.  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


